DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an AFCP 2.0 request filed on 02/11/2022.  Claims 1, 10, and 16 have been amended.  No claims have been added or cancelled.  Therefore, claims 1-20 are currently pending and have been examined.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method, computer program product, and system for scoring clinical concepts comprising: generating a set of keywords related to a clinical concept by processing medical literature using one or more machine learning models; identifying a plurality of attributes by searching a plurality of electronic health records (EHRs) based on the set of keywords; generating a plurality of attribute groups based on occurrence data extracted from the plurality of EHRs, wherein the plurality of attribute groups are generated by performing factor analysis by operation of one or more computer processors, such that the attribute groups are statistically orthogonal and each has an independent effect on the clinical concept, and wherein each of the plurality of attribute groups includes at least one of the plurality of attributes; storing the set of Keywords, plurality of attributes, and plurality of attribute groups, in association with the clinical concept, for future use; determining, for a first patient, a plurality of attribute scores for the plurality of attributes based on occurrence data extracted from one or more EHRs corresponding to the first patient, comprising: determining a first occurrence count for a first attribute of the plurality of attributes with respect to the first patient; determining a standard deviation of occurrence counts with respect to a cohort of patients; and generating a first attribute score for the first attribute for .

The closest prior art found during extensive searching was Avinash, et al. (US 2011/0129129 A1) which discloses detecting, diagnosing, and monitoring a disease in a patient by determining differences in patient data and reference data by deviation scores, where a deviation map is generated that is a visual representation in which each point of the map represents a z-score generally corresponding to the number of standard deviations (based on a population) in the difference between a patient value and the average value (of the population) for that point (abstract, ¶ 0096).  Avinash however fails to teach or suggest a method, computer program product, and system for scoring clinical concepts comprising: generating a set of keywords related to a clinical concept by processing medical literature using one or more machine learning models; identifying a plurality of attributes by searching a plurality of electronic health records (EHRs) based on the set of keywords; generating a plurality of attribute groups based on occurrence data extracted from the plurality of EHRs, wherein the plurality of attribute groups are generated by performing factor analysis by operation of one or more computer processors, such that the attribute groups are not have been motivated to include these missing elements in an embodiment in the Avinash disclosure because it is not an obvious variation of Avinash to generating a first attribute score for the first attribute for the first patient by normalizing the first occurrence count based on the standard deviation of occurrence counts with respect to a cohort of patients.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method, computer program 

Additionally, the limitations have overcome the 35 USC § 101 set forth in the previous office action because the new elements reflect a clear improvement to the functioning of the computer. For example, as explained in the current specification, the new elements enable the system to “avoid incurring duplicate processing requirements to identify the attribute groups,” which reduces wasted computational resources. [0025]. That is, storing the generated data enables the stored data to be “utilized rather than regenerating keywords, reparsing the EHRs to select attributes, and reprocessing of the attributes to identify the groups.” [0034], thereby enabling generation of clinical scores with reduced computational expense.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626